internal_revenue_service department of the significant index no washington oc ue 9r-0o contact person telephone number tn reference ta op e epsa date jul in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date the conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee retirement income security act of the information furnished indicates that the company had net operating losses for its fiscal years ended date and the sponsor also had negative working_capital for its fiscal years ended date and also the company had insufficient cash to make the required_contribution positive net_worth measures to effect a recovery chief financial officer reducing the number of administrative positions and selling an outdated facility and moving into a more efficient facility company had a profit this constituted an improvement of nearly from the same period in as for the pension_plan as of date the value of the assets was equal to of the plan's current_liability however the company has maintained in addition the company has enacted numerous these measures include hiring a new financial improvement the for the three-month period ended date showing signs of the company’s because the financial improvement of the company is still uncertain the waiver is subject_to the following conditions the contribution required to satisfy the minimum_funding_standard taking into account this waiver for the plan years ended date and is to be timely made as defined in sec_412 of the code and the company is percent excise_tax imposed under sec_4971 of the code for the plan years ended date cimposed because of the company’s failure to pay the amounts required sider sec_412 cc of the code for a previous waiver and july to pay the if these conditions are not satisfied this waiver is retroactively null and void you agreed to these conditions ina telephone conversation with of our office on date your attention is called to sec_412 of the code which describes the consequences which would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived funding de iciency remain unamortized this ruling sec_6110 of the code provides that it may not be used or cited by others as precedent is directed only to the taxpayer that requested it when filing form_5500 for the plan_year ended date the date of this letter should be entered on the schedule b actuarial information actuary for the plan director in a copy of this letter should also be sent to the enrolled key district we have sent a copy to the sincerely yours ames e holland jr chief actuarial branch
